Filed 1/10/22 In re C.I. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 In re C.I. et al., Persons Coming                                B310475
 Under the Juvenile Court Law.
 ______________________________                                   Los Angeles County
 LOS ANGELES COUNTY                                               Super. Ct. No. 20CCJP05464A-D
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 S.B.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Martha A. Matthews, Judge. Dismissed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                        ____________________
       A mother appeals the juvenile court’s exercise of
jurisdiction over her children. We dismiss the appeal as moot.
Undesignated statutory references are to the Welfare and
Institutions Code.
       The mother moved from Missouri to California with her
four children to resume a relationship with the father of her
youngest child. Several months later, the mother called the
police because the father had punched her. The police notified
the Los Angeles County Department of Children and Family
Services.
       The Department filed a petition alleging the father posed a
substantial risk of physical injury to the children and the mother
failed to protect the children.
       The juvenile court detained the youngest child from the
father and released the children to the mother. At the
adjudication hearing, the court sustained the section 300,
subdivision (b) allegation against the mother, finding she failed
to protect the children from the risks posed by the domestic
violence in her relationship with the father. The court granted
the mother permission to move back to Missouri with the
children. At a dispositional hearing held after the move, the
court terminated jurisdiction and ordered no services.
       The mother appeals the court’s jurisdictional findings,
arguing they were not supported by substantial evidence. The
Department correctly responds the issue is moot given the court’s
termination of jurisdiction.




                                2
       An appeal becomes moot when, through no fault of the
respondent, an event makes it impossible for the appellate court
to grant the appellant effective relief. (In re Jessica K. (2000) 79
Cal.App.4th 1313, 1316.) We dismiss an appeal where reversal
will have no practical effect. (In re Dani R. (2001) 89 Cal.App.4th
402, 404.) The question is whether we can provide effective relief
in the event of reversible error. (In re N.S. (2016) 245
Cal.App.4th 53, 60.) However, a reviewing court has discretion to
consider an otherwise moot challenge to a jurisdictional finding
where it serves as the basis for a challenged dispositional order,
could be prejudicial to the appellant in dependency proceedings,
or could have other consequences for the appellant. (In re L.O.
(2021) 67 Cal.App.5th 227, 237.)
       The mother argues we should exercise our discretion to
consider her appeal because the juvenile court’s finding that she
failed to protect her children from physical harm is “pernicious.”
This argument is speculative. The mother’s claim she will not
have a “clean slate” in Missouri lacks a concrete foundation.
       Even if we were to consider the merits of the mother’s
appeal, we would affirm the juvenile court’s jurisdictional order
because substantial evidence supports it. At the jurisdictional
hearing, the court found “an ongoing pattern of domestic
violence” between the mother and the father. The children had
reported repeated incidents over a period of time. The eldest
child, “only 13,” reported stepping in to prevent the father from
hitting the mother on numerous occasions, sometimes at the
mother’s explicit request. This was confirmed by the mother and
one of the other younger children. The eldest said the father had
succeeded in punching the mother in the incident leading to her
calling the police because he was too far away to stop the father.




                                 3
       That four months had passed since the last incident of
domestic violence does not defeat jurisdiction over the
children. The mother had chosen to move from Missouri to
California to resume a contentious relationship with the father.
She had only begun to take steps to stop the violence against her
at the time the Department stepped in. By then the children had
witnessed months of domestic violence and the eldest had risked
his own safety protecting his mother whenever the father raised
his fists against her. Although the mother was now taking
measures to stop the cycle, it was not unreasonable for the court
to rule that the children were still at risk, given the mother’s
previous inaction and willingness to allow her eldest to protect
her at risk to himself.
                          DISPOSITION
       We dismiss the appeal as moot.



                                           WILEY, J.

We concur:



             STRATTON, Acting P. J.




             HARUTUNIAN, J.*

*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 4